Citation Nr: 0114664	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  97-22 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
contusion and infection of the right mid-tibial cortex from 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from June 1978 to 
February 1982. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim seeking 
entitlement to an increased rating for residuals of a 
contusion and infection of the right mid-tibial cortex.   It 
is noted that on several occasions, the veteran's claims file 
has been temporarily transferred to the Syracuse, New York 
RO.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran is service connected for residuals of a contusion 
and infection of the right mid-tibial cortex.  His disability 
was determined to be 10 percent disabling under 38 C.F.R. 
§ 4.71(a), Diagnostic Code 7804, for tender and painful 
scars.  However, the veteran has asserted that he suffers 
from osteomyelitis.  Indeed, the evidence shows that when the 
veteran was examined by the VA in June 1982, the physician 
commented that the veteran's right leg disability was "an 
osteomyelitic condition which is relatively inactive but 
symptomatic."  This raises the question of whether the 
veteran is entitled to a separate rating for osteomyelitis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5000. See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994). 

There are several regulations which discuss osteomyelitis.  
38 C.F.R. § 4.43 notes that chronic or recurring suppurative 
osteomyelitis should be considered as a continuously 
disabling process.  38 C.F.R. § 4.43 (2000).  Regarding the 
disability rating to be assigned for osteomyelitis, 
Diagnostic Code 5000 instructs that when there is evidence of 
active infection of osteomyelitis within the past 5 years, 
then a 20 percent rating is assigned.  Even when 
osteomyelitis is inactive, when there previously had been 
repeated episodes, without evidence of active infection in 
the past 5 years, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5000 (2000).  

The veteran's claim was remanded by the Board in October 1998 
for a VA examination, with the examiner to make a number of 
findings, including whether or not the veteran had 
osteomyelitis.  The veteran underwent a VA examination in 
June 1999.  However, the examiner did not determine whether 
or not the veteran had osteomyelitis.  Instead, he stated 
that, when the veteran had been examined in June 1996, no 
evidence of osteomyelitis had been noted.  It is not clear 
from the record whether the physician made additional 
observations to confirm the earlier findings.  In order to 
resolve the medical issues presented in this claim, it is 
necessary to have medical reports that answer the question of 
whether the veteran has osteomyelitis now.

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, under Stegall v. West, the veteran's claim for 
residuals of a contusion and infection of the right mid-
tibial cortex must be remanded for another VA examination 
which specifically determines whether or not the veteran has 
osteomyelitis.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (Act) became law.  Pub. L. 106-475, 
114 Stat. 2096 (2000).  This liberalizing legislation is 
applicable to the veteran's claim. See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  As the Act provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, the RO should ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.   

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent medical treatment for 
his right leg (both private and VA), and 
the RO should request copies of all 
records associated with such treatment.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the nature and severity of 
the veteran's right leg disability.  It 
is imperative that the veteran's claims 
folder be made available to the examiner 
for review in conjunction with the 
examination.  Based on the examination 
findings and a review of the entire 
medical record, the examiner must respond 
to each of the following items:

a.  The examiner should indicate 
whether the veteran currently has 
osteomyelitis.

b.  If the examiner diagnoses the 
veteran as having osteomyelitis, the 
examiner should report all symptoms 
associated with that disorder.

c.  The examiner should indicate 
whether or not the veteran has ever 
had osteomyelitis, and, if so, 
whether it has been active in the 
last 5 years.

d.  If the veteran's osteomyelitis 
has been active in the last 5 years, 
the examiner should comment on 
whether there has been definite 
involucrum or sequestrum, with or 
without a discharging sinus, and 
whether osteomyelitis ever 
manifested constitutional symptoms, 
to include anemia or amyloid liver 
changes.

e.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and 
whether there is likely to be 
additional range of motion loss of 
the right knee or ankle due to any 
of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations should, if feasible, 
be expressed in terms of the degree 
of additional range of motion loss 
due to pain on repeated use or 
during flare-ups under § 4.40, and 
weakened movement, excess 
fatigability, or incoordination 
under § 4.45.

f.  In reporting the examination 
findings, the examiner should report 
the exact ranges of motion for the 
veteran's right knee and ankle.  In 
reporting these findings, the 
examiner should state the normal 
ranges of motion for healthy knees 
and ankles.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the claim for an increased rating for 
residuals of a contusion and infection of 
the right mid-tibial cortex from 10 
percent.  In the event that the claim on 
appeal is not resolved to the 
satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




